DETAILED ACTION
	Claims 1-16 are present for examination.
	Claim 13 has been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, corresponding to claims 1-16, in the reply filed on 01/29/2021 is acknowledged.


Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: No prior art or combination of prior art teaches or suggest multiple coalescing store buffers, each associated with a respective one of the multiple processor cores, for receiving store instructions from a respective processor core with store data to be written into said memory system; wherein the store data are claim 1; and forming, in a coalescing store buffer associated with a core in said multiprocessor system, an atomic group of writes; and performing each individual write in said atomic group in an order which is a function of an address in a memory system to which each of the writes in said atomic group are being written as recited in claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant’s arguments, see page 7, filed 04/19/2021, with respect to rejection of claim 13 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of the claim has been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Heinrich et al. (US 2015/0046662). Heinrich et al. teaches wherein plurality of memory access requests is received in a thread execution order and a portion of the memory access requests are coalesced into memory order, where memory access requests included in the portion are generated by threads in a single thread block.

Chaurasia et al. (2015/0302903). Chaurasia et al. teaches methods and systems for deep coalescing memory management ("DCMM") in a portable computing device ("PCD").


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARACELIS RUIZ whose telephone number is (571)270-1038.  The examiner can normally be reached on Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on (571)272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ARACELIS RUIZ/Primary Examiner, Art Unit 2139